Per Curiam.
The defendant relies for a new trial upon two assignments of error: .(1) That the court erred in permitting the investigating officer to testify that the truck tracks near the scene of the theft indicated the vehicle had been stuck in the mud and in his opinion the driver had attempted to get out without calling a wrecker. (2) The defendant’s incriminating admissions to the investigating officer should have been ■ excluded.
If we concede the officer should not have been permitted to express the opinion that the driver had attempted to get the truck out of the mud without calling a wrecker, the admission was rendered harmless by the testimony of the defendant that his truck became stuck in the mud, and failing to get it out, he called a wrecker.
With respect to the incriminating admissions to the investigating officer, the record fails to disclose any reason why they should not be admissible as free and voluntary.
No error.